Citation Nr: 1546412	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-18 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for the service-connected residuals of a right ring finger injury, to include whether consideration of an extra-schedular rating is warranted.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to August 1985.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that, in pertinent part, granted service connection for residuals of a right ring finger injury and assigned a noncompensable rating effective from May 23, 2008.  The Veteran's Notice of Disagreement (NOD) with the initial noncompensable rating assigned was received at the RO in May 2010.  The RO issued a Statement of the Case (SOC) in May 2011, and the Veteran's VA Form 9, substantive appeal to the Board was received at the RO in June 2011.  

The Veteran requested a Board videoconference hearing in his June 2011 substantive appeal, but he failed, without good cause shown, to appear at the hearing scheduled in February 2015.  His hearing request is therefore deemed withdrawn.  

The Veteran was afforded a VA examination of the hand in January 2015.  The RO subsequently certified the appeal to the Board without first issuing a supplemental statement of the case (SSOC).  Because the Veteran's VA Form 9, substantive appeal to the Board was received prior to February 2013, this case does not fall under the waiver exception provided by section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e).   Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the Veteran's substantive appeal was received prior to February 2013, and a VA examination was conducted in January 2015.  

As such, the Board remanded the case to the RO in April 2015 for issuance of an SSOC.  The RO issued SSOCs in July 2015 and August 2015 and returned the case to the Board.  There has been compliance with the April 2015 remand directives.  Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In this case the Veteran has not reported that he is unable to remain gainfully employed due to his service-connected disabilities, and the record does not otherwise raise the issue of the Veteran being unable to engage in substantially gainful employment due to his disability.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The issue of whether the Veteran is entitled to an extraschedular rating for the service-connected residuals of a right ring finger injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ring finger injury residuals have, since the effective date of service connection, caused functional impairment due to pain, stiffness and swelling of the right ring finger resulting in limitation of motion with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible; and decreased grip strength affecting the overall function of the entire hand during flare-ups; neither ankylosis nor arthritis of the joint has ever been shown.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable for the service-connected residuals of a right ring finger injury have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5228-5230, 5227 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case all relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment, dated since 2003.  He was also afforded two VA examinations, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Increased Rating - Right Ring Finger

The Veteran seeks a compensable rating for the service-connected residuals of a right ring finger injury.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2015).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The rating schedule distinguishes between major (dominant) and minor (non-dominant) extremity; medical records show the Veteran to be right-handed, so the criteria for the major extremity apply.

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) preceding Diagnostic Code 5216.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.

Under Diagnostic Code 5229 pertaining to limitation of motion in the index or the long finger, if there is a gap of less than one inch (2.5 centimeters) between the fingertip and the palm crease, with the finger flexed to the extent possible, then it is given a 0 percent rating.  If, however, there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, then a maximum 10 percent rating is warranted for the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Diagnostic Code 5230 provides for a noncompensable (zero percent) disability rating for any degree of limitation of motion of the ring or little finger, whether it affects the minor or the major hand.  38 C.F.R. § 4.71a. 

The following codes pertain to ankylosis of the fingers.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 91 (27th Ed. 1988); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

Diagnostic Code 5226 directs that unfavorable or favorable ankylosis of the long finger, whether it affects the minor or major hand, likewise warrants no more than a 10 percent disability rating.  38 C.F.R. § 4.71a.  

Diagnostic Code 5227 directs that unfavorable or favorable ankylosis of the ring or little finger, whether it affects the minor or major hand, likewise warrants no more than a noncompensable disability rating.  38 C.F.R. § 4.71a.  

Diagnostic Code 5223 directs that favorable ankylosis of two fingers, to include the long and ring and whether it affects the minor or major hand warrants no more than a 10 percent disability rating.  38 C.F.R. § 4.71a.  

Diagnostic Code 5219 directs that unfavorable ankylosis of two fingers, to include the long and ring and whether it affects the minor or major hand warrants no more than a 20 percent disability rating.  38 C.F.R. § 4.71a.  

Notes to Diagnostic Codes 5226 and 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present.  Diagnostic Codes 5154 (for the long finger) and 5155 (for the ring finger) each provide a 10 percent disability rating for amputation of the affected finger (ring or long) of the major or minor extremity without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  A 20 percent disability rating is warranted for amputation of the affected finger (ring or long) of the major or minor extremity with metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a.

Here, there is no competent evidence suggesting that the Veteran experiences ankylosis in his right ring finger.  Specifically the VA treatment records since 2003, and the VA examinations dated in March 2011 and January 2015, show no ankylosis in in any the fingers or thumbs.  

VA records from July 2007 show that the Veteran sought treatment for right ring finger injury residuals.  He reported that he could not flex the distal phalanx and that this interfered with his work.  Examination of the right hand in July 2007 revealed good function except with extreme grip and occasional hand pain.  The impression was chronic right ring jersey finger with no "FDS fx" (flexor digitorum superficialis fracture).  

At the March 2011 VA examination, the Veteran reported pain and decreased strength specifically to the right ring finger, decreased dexterity, stiffness of the right ring finger and swelling of the right ring finger.  The Veteran reported flare-ups as often as twice weekly lasting four hours each.  The severity during a flare-up is 9 out of 10.  Flare-ups are precipitated by physical activity and use of the right hand.  During a flare-up, the Veteran experiences functional impairment described as loss of grip and limitation of motion of the joint.  

Motion of the right wrist was within normal limits.  Regarding the hands and fingers, examination did not reveal a decrease in strength or dexterity with pulling, pushing or twisting.  There were no deformities of any digits of the right hand.  

On examination of the individual fingers, there was no ankylosis, and no limitation of motion or loss of dexterity of the thumb, index finger, or long (middle) finger.  

Likewise, there was no ankylosis of the right ring finger and range of motion was within normal limits.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

X-rays of the right hand were within normal limits.  

VA treatment records from February 2014 show that the Veteran continued to have pain in his right hand.  He reported to the occupational therapist that he had a sharp pain after prolonged holding of an object such as a sander during his job at an auto shot.  The pain was followed by weakness and swelling of his hand.  A hand evaluation in February 2014 revealed right hand weakness and a mildly enlarged PIP joint.  There was objective evidence of decreased grip strength on the right compared to the left.  

The findings from the January 2015 VA examination show some limitation of motion of the right ring finger.  The Veteran consistently reported that strenuous activity causes swelling and decreased grip strength.  The Veteran had limitation of motion in that there was a gap of less than one inch between the thumb pad and the fingers.  There was no evidence of painful motion.  Additionally, regarding finger flexion, there was a gap of one inch or more  between the right ring finger tip and the proximal transverse crease of the palm, but no evidence of painful motion.  Limitation of extension was not demonstrated.  Additionally, there was no additional limitation of motion for any fingers following repetitive-use testing.  The examiner noted functional loss of the right ring finger in terms of excess fatigability.  Muscle strength testing was normal bilaterally.  There was no ankylosis of any fingers on the right hand.  Further, functioning is not so diminished that amputation with prosthesis would equally serve the Veteran.


To summarize, the Veteran has some limitation of motion of the ring finger, the only service-connected finger.  Under Diagnostic Code 5230, any limitation of motion warrants a 0 percent rating.  

Similarly, Diagnostic Code 5227, which rates ankylosis of the ring finger, also assigns a noncompensable rating for favorable or unfavorable ankylosis.  While the Note to Diagnostic Code 5227 also states that consideration of an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand, the record in this case does not show ankylosis of the right ring finger.  As such, this note is not applicable to the instant case.  

The Board has considered the Veteran's functional loss due to flare-ups, fatigability, weakness, incoordination and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Further, the Board is aware that it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  In this case, however, the rating schedule does not provide a minimal compensable rating to assign for the right ring finger.  

Thus the Board must conclude that the Veteran fails to meet the criteria for a compensable rating for the residuals of the right ring finger injury at any time since the grant of service connection.  

The issue of whether referral of the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation is addressed in the Remand below.  38 C.F.R. § 3.321(b)(1).




ORDER

A compensable schedular disability rating for the service-connected residuals of a right ring finger injury is denied.  


REMAND

A review of the claims file reveals that a remand is necessary with regard to the issue of whether extraschedular consideration is warranted in this case.

Generally, the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a) (2015). 

If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture that the schedular criteria are inadequate to properly rate the disability. 

In the exceptional case, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  

At the Veteran's most recent VA examination in January 2015, the examiner specifically found that the Veteran had flare-ups as much as twice weekly during which he has a decreased grip strength.  This has functional limitation due to weakness occurs at work when he has to lift heavy equipment, such as a sander.  Thus, it appears that the Veteran's service-connected disability interferes with his employment and causes symptoms that affect his entire right hand, not just the service-connected right ring finger.  Significantly, it appears that the Veteran was not in a period of a flare-up at the time of either examination, which is consistent with his reports that heavy lifting at work is the predecessor for his weakened grip.

Consequently, the Veteran's case should be submitted to either the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for the Veteran's service-connected residuals of a right ring finger injury. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for an increased rating for a right ring finger injury to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2015).

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


